                                                                          Case 4:20-cv-05967-YGR Document 51 Filed 08/16/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                      UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   SHEILA D. THOMPSON,                                 Case No. 4:20-CV-5967-YGR
                                                                  8                Plaintiff,                             ORDER OF DISMISSAL UPON SETTLEMENT
                                                                  9          vs.                                          Re: Dkt. No. 50
                                                                 10   FEDERAL EXPRESS CORPORATION,
                                                                 11                 Defendant.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13          The Court is in receipt of the parties’ joint notice of settlement and request to vacate all pre-
                                                                 14   trial deadlines and the trial date and to set a case management conference. (Dkt. No. 50.) In light of
                                                                 15   the settlement, the Court hereby ORDERS that this case is DISMISSED. It is further ORDERED that if
                                                                 16   any party certifies to this Court by no later than October 15, 2021, with proper notice to opposing
                                                                 17   counsel, that settlement has not in fact occurred, this order shall be vacated and this case shall be
                                                                 18   restored to the calendar for further proceedings.
                                                                 19          This Order terminates the case.
                                                                 20          IT IS SO ORDERED.
                                                                 21
                                                                      Dated: August 16, 2021
                                                                 22
                                                                                                                            ____________________________________
                                                                 23                                                             YVONNE GONZALEZ ROGERS
                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
